Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 18-21 in the reply filed on 15 June 2022 is acknowledged.  The traversal is on the grounds that the special technical feature is not any 4-bora-3a,4a-diaza-s-indacene compound. Applicant argue that the special technical feature is a specific a 4-bora-3a,4a-diaza-s-indacene compound having formula I. This is not found persuasive because the Examiner did not state the special technical feature was any 4-bora-3a,4a-diaza-s-indacene compound. She stated special technical feature is a 4-bora-3a,4a-diaza-s-indacene compound having formula I and gave references which taught specific 4-bora-3a,4a-diaza-s-indacene compounds whose formulas fall within that of formula I in that the taught R groups are those found in the respective R group definitions of claim 1 and the specification. The arguments with respect to synthetic fibers containing 4-bora-3a,4a-diaza-s-indacene compound having formula I do not show that there is no lack of unity between Groups I-VI since the argued fibers are not found in each of the group. Thus the argued fibers are not a technical feature which links Groups I-VI. 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
JP 2005-521798 cited in the information disclosure statement filed 17 June 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
	The statement “Abstract not available” on the first page of the file and the statement “corresponds to Foreign Cite No. 2” are not a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It is noted that there is no “Foreign Cite No. 2” in the specification so it is unclear to what this statement refers.
The listing of references in the specification on page 13, lines 31-33 and lines 16-17 on page 20 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Mu et al article.
	This article teaches a process for producing BODIPY luminescent nanofibers by providing polymethyl methacylate; providing 5,5-difluoro-1,3,7,9-tetramethyl-10-phenyl-5Hdipyrrol[1,2-c:2’,1’-f]diazaborinin-4-ium-5-ude (DBDP), which is a BODIPY fluorescent dye having a formula which fall within formula I of claim 16 as shown in figure 1; dissolving polymethyl methacylate in a DMF solution; adding DBDP to the solution; mixing the resulting solution so as to form a uniform or homogeneous mixture; and then electrospinning the solution to form nanofibers. The taught step of  adding DBDP to the polymethyl methacrylate solution and mixing so as to form a uniform or homogeneous mixture reads upon the claimed incorporating step and electrospinning is an extrusion process. The resulting BODIPY luminescent nanofibers are synthetic fluorescent fibers since polymethyl methacrylate is a synthetic polymer and the taught BODIPY dye is a fluorescent dye. The article clearly teaches the claimed process.
Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Balachandran et al article.
This article photonic textile fibers and the process for making them. The taught host matrix for these fibers is a synthetic polymer and the fibers contain laser, or fluorescent, dyes which means the taught fibers are synthetic fluorescent fibers. The taught process is to provide the host polymer, such as nylon-6 (a polyamide) or polyester; tumble coating the dye onto the host polymer; compounding the coated polymer using a corotating twin-screw extruder and the extruding the mixture at about 250oC. One of the taught dyes is Pyromethene 567, which is a 4-bora-3a,4a-diaza-s-indacene having the formula 
    PNG
    media_image1.png
    200
    311
    media_image1.png
    Greyscale
which falls within formula I of claim 16. The taught compounding step reads upon the claimed incorporating step since it is notoriously well known in the art that compounding using a corotating twin-screw extruder forms a homogeneous mixture. The taught process using nylon-6 as the polymer is one where the fiber is formed by a melt-route since nylon-6 melts at 220oC. The article clearly teaches the claimed processes.
Conclusion
The Shankarling et al article is cited as of interest since it teaches Pyromethene 567 has the formula 
    PNG
    media_image2.png
    128
    199
    media_image2.png
    Greyscale
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/7/22